DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 10 require that the wood product includes plywood, particle board and flake board, and claims 4, 11 and 20 require that the wood product includes particle board and flake board.  According the Applicant’s disclosure, it appears that the plywood, particle board and flake board (claims 2 and 10), or the particle board and flake (claims 4, 11 and 20) are alternative materials, not materials being used in combination.  Therefore, the claims should use the word “or” instead of “and” to indicate that the listed materials are alternatives and not combinations.
Additionally, claims 4 and 11 depend from claims 2 and 10, respectively, and claims 4 and 11 included repetitive limitations from the claims they depend from and are therefore indefinite as they fail to further limit claims 2 and 10, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,538,912. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claim 1, see claim 1 of U.S. Patent No. 10,538,912.
	With respect to Claim 2, see claim 1 of U.S. Patent No. 10,538,912.  It is noted that materials of claim 2 are the same materials described as comprising composite wood in the Specification of the present application (See Specification, Page 1, Background of Invention section).
	With respect to Claim 3, see claim 2 of U.S. Patent No. 10,538,912.
	With respect to Claim 4, see claim 1 of U.S. Patent No. 10,538,912.  It is noted that materials of claim 4 are the same materials described as comprising composite wood in the Specification of the present (See Specification, Page 1, Background of Invention section).
	With respect to Claim 5, see claim 3 of U.S. Patent No. 10,538,912.
	With respect to Claim 6, see claim 4 of U.S. Patent No. 10,538,912.
	With respect to Claim 7, see claim 5 of U.S. Patent No. 10,538,912.
	With respect to Claim 8, see claim 6 of U.S. Patent No. 10,538,912.
	With respect to Claim 9, see claim 7 of U.S. Patent No. 10,538,912.
	With respect to Claim 10, see claim 1 of U.S. Patent No. 10,538,912.  It is noted that materials of claim 10 are the same materials described as comprising composite wood in the Specification of the present (See Specification, Page 1, Background of Invention section).
	With respect to Claim 11, see claim 1 of U.S. Patent No. 10,538,912.  It is noted that materials of claim 11 are the same materials described as comprising composite wood in the Specification of the present (See Specification, Page 1, Background of Invention section).
	With respect to Claim 12, see claim 8 of U.S. Patent No. 10,538,912.
	With respect to Claim 13, see claim 9 of U.S. Patent No. 10,538,912.
	With respect to Claim 14, see claim 10 of U.S. Patent No. 10,538,912.
	With respect to Claim 15, see claim 11 of U.S. Patent No. 10,538,912.
	With respect to Claim 16, see claim 12 of U.S. Patent No. 10,538,912.
	With respect to Claim 17, see claim 13 of U.S. Patent No. 10,538,912.
	With respect to Claim 18, see claim 14 of U.S. Patent No. 10,538,912.
	With respect to Claim 19, see claim 15 of U.S. Patent No. 10,538,912.
	With respect to Claim 20, see claim 1 of U.S. Patent No. 10,538,912.  It is noted that materials of claim 20 are the same materials described as comprising composite wood in the Specification of the present (See Specification, Page 1, Background of Invention section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound-deadening product and method of installing the same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837